



Exhibit 10.28




FIRST AMENDMENT TO THE
TRANSFER AND CONTRIBUTION AGREEMENT


This FIRST AMENDMENT TO THE TRANSFER AND CONTRIBUTION AGREEMENT (this
“Amendment”), dated as of December 16, 2016, is entered into by and among the
VARIOUS ENTITIES LISTED ON THE SIGNATURE PAGES HERETO AS AN ORIGINATOR (the
“Originators,” and each an “Originator”), FIRST DATA CORPORATION, as initial
Servicer (“First Data”), and FIRST DATA RECEIVABLES, LLC, a Delaware limited
liability company (the “Company”).
Capitalized terms used but not otherwise defined herein (including such terms
used above) have the respective meanings assigned thereto in the Transfer and
Contribution Agreement described below.
BACKGROUND
A.    The parties hereto have entered into a Transfer and Contribution
Agreement, dated as of December 31, 2015 (as amended, restated, supplemented or
otherwise modified through the date hereof, the “Transfer and Contribution
Agreement”).
B.    TASQ Technology, Inc., a California corporation (“TASQ”) is changing its
name (such change, the “Subject Name Change”) to First Data Hardware Services
Inc., a California corporation (“First Data Hardware”) effective as of a date
after the date hereof (such date, the “Name Change Effective Date”).
C.    The parties hereto desire to amend the Transfer and Contribution Agreement
as set forth herein.
NOW, THEREFORE, with the intention of being legally bound hereby, and in
consideration of the mutual undertakings expressed herein, each party to this
Amendment hereby agrees as follows:
SECTION 1.Notice; Consent.
(a)Notice. First Data hereby provides notice of TASQ’s intent to perform the
Subject Name Change on the Name Change Effective Date and requests that each of
the parties hereto acknowledge and consent on the date hereof to the occurrence
of the Subject Name Change on the Name Change Effective Date.
(b)Consent. Subject to terms and conditions set forth in this Amendment, each of
the parties hereto hereby: (i) acknowledges such notice set forth in clause (a)
above, (ii) consents to the occurrence of the Subject Name Change on the Name
Change Effective Date and (iii) waives any notice requirement with respect to
the Subject Name Change set forth in the Transfer and Contribution Agreement or
any other Transaction Document, including the 30 day notice requirement set
forth in Section 6.1(j) of the Transfer and Contribution Agreement.
(c)Authorization to File Financing Statement.     In connection with the Subject
Name Change, each of the parties hereto hereby consents to the filing, by or on
behalf of the Administrative Agent and at First Data Hardware’s sole expense, on
or after the Name Change Effective Date of the UCC-3 financing statement
amendment in substantially the form attached hereto as Exhibit A.
SECTION 2.Amendments to the Transfer and Contribution Agreement. The Transfer
and Contribution Agreement is hereby amended as of the Name Change Effective
Date as follows:
(a)Schedule I to the Transfer and Contribution Agreement is hereby replaced in
its entirety with Schedule I attached hereto.
(b)Schedule II to the Transfer and Contribution Agreement is hereby replaced in
its entirety with Schedule II attached hereto.
(c)Schedule III to the Transfer and Contribution Agreement is hereby replaced in
its entirety with Schedule III attached hereto.
SECTION 3.Representations and Warranties of the Originators and Servicer. The
Originators and the Servicer hereby represent and warrant to each of the parties
hereto as of the date hereof as follows:
(a)Representations and Warranties. The representations and warranties made by it
in the Transfer and Contribution Agreement and the Receivables Financing
Agreement are true and correct as of the date hereof.
(b)Enforceability. The execution and delivery by it of this Amendment, and the
performance of its obligations under this Amendment, the Transfer and
Contribution Agreement (as amended hereby) and the other Transaction Documents
to which it is a party are within its organizational powers and have been duly
authorized by all necessary action on its part, and this Amendment, the Transfer
and Contribution Agreement (as amended hereby) and the other Transaction
Documents to which it is a party are (assuming due authorization and execution
by the other parties thereto) its valid and legally binding obligations,
enforceable in accordance with its terms, except (x) the enforceability





--------------------------------------------------------------------------------





thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws from time to time in effect relating to creditors’ rights,
and (y) the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to equitable defenses and to the discretion of
the court before which any proceeding therefor may be brought.
(c)No Event of Default. No Contribution Termination Event, Unmatured
Contribution Termination Event, Event of Default or Unmatured Event of Default
has occurred and is continuing, or would occur as a result of this Amendment or
the transactions contemplated hereby.
SECTION 4.Effect of Amendment; Ratification. All provisions of the Transfer and
Contribution Agreement and the other Transaction Documents, as expressly amended
and modified by this Amendment, shall remain in full force and effect. After
this Amendment becomes effective, all references in the Transfer and
Contribution Agreement (or in any other Transaction Document) to “this Transfer
and Contribution Agreement”, “this Agreement”, “hereof”, “herein” or words of
similar effect referring to the Transfer and Contribution Agreement shall be
deemed to be references to the Transfer and Contribution Agreement as amended by
this Amendment. This Amendment shall not be deemed, either expressly or
impliedly, to waive, amend or supplement any provision of the Transfer and
Contribution Agreement other than as set forth herein. The Transfer and
Contribution Agreement, as amended by this Amendment, is hereby ratified and
confirmed in all respects.
SECTION 5.Effectiveness. This Amendment shall become effective as of the date
hereof (or with respect to Section 2 hereof, the Name Change Effective Date)
upon the Administrative Agent’s receipt of counterparts to this Amendment
executed by each of the parties hereto.
SECTION 6.Severability. Any provisions of this Amendment which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
SECTION 7.Transaction Document. This Amendment shall be a Transaction Document
for purposes of the Transfer and Contribution Agreement.
SECTION 8.Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or
e-mail transmission shall be effective as delivery of a manually executed
counterpart hereof.
SECTION 9.GOVERNING LAW AND JURISDICTION.
(a)THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS
THEREOF).
(b)EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
ANY NEW YORK STATE OR FEDERAL COURT SITTING IN NEW YORK CITY, NEW YORK IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT, AND EACH
PARTY HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVE, TO THE FULLEST EXTENT THEY MAY EFFECTIVELY DO SO, THE DEFENSE
OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING. THE
PARTIES HERETO AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
SECTION 10.Further Assurances. Each of First Data and First Data Hardware hereby
agrees to do, at First Data Hardware’s expense, all such things and execute all
such documents and instruments and authorize and file all such financing
statements and financing statement amendments, in each case, as the
Administrative Agent or the Company may reasonably consider necessary or
desirable to give full effect to the transaction contemplated by this Amendment
and the documents, instruments and agreements executed in connection herewith
and therewith.
SECTION 11.Section Headings. The various headings of this Amendment are included
for convenience only and shall not affect the meaning or interpretation of this
Amendment, the Transfer and Contribution Agreement or any provision hereof or
thereof.
SECTION 12.Certain Covenants Regarding Post-Closing Conditions.
(a)Organic Documents. On or within thirty (30) days following the date hereof,
the Servicer shall deliver (or cause to be delivered) to the Administrative
Agent the amended articles of incorporation or other organizational document
reflecting the name change of First Data Hardware (including all amendments and
modifications thereto) duly certified by the Secretary of State (or similar
official) of the State of California.
(b)Good Standing. On or within thirty (30) days following the date hereof, the
Servicer shall deliver (or cause to be delivered) to the Administrative Agent a
good standing certificate for First Data Hardware issued by the Secretary of
State (or similar official) of the State of California.





--------------------------------------------------------------------------------





(c)Lien Search. Servicer shall pay all reasonable costs associated with the
Administrative Agent obtaining a written search report, dated a recent date
listing all effective financing statements that name First Data Hardware as
debtor or seller and that are filed in all jurisdictions in which filings may be
made against such Person pursuant to the applicable UCC, together with copies of
such financing statements (none of which, except for those being filed in
connection with the Transfer and Contribution Agreement (and/or released or
terminated, as the case may be, prior to the date hereof), shall cover any
Receivable or any Related Rights which are to be contributed to the Company
under the Transfer and Contribution Agreement).
[Signature pages follow]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
duly authorized officers as of the date first above written.


FIRST DATA RECEIVABLES, LLC,
as Company




By: /s/ Gretchen A. Herron
Name: Gretchen A. Herron    
Title: Assistant Secretary








FIRST DATA CORPORATION,
as Servicer




By: /s/ Gretchen A. Herron
Name: Gretchen A. Herron    
Title: Assistant Secretary








FIRST DATA RESOURCES, LLC,
as an Originator




By: /s/ Gretchen A. Herron
Name: Gretchen A. Herron
Title: Vice President & Assistant Secretary








REMITCO LLC,
as an Originator




By: /s/ Gretchen A. Herron
Name: Gretchen A. Herron
Title: Vice President & Assistant Secretary








TELECHECK SERVICES, INC.,
as an Originator




By:/s/ Stanley J. Andersen
Name: Stanley J. Andersen
Title: Assistant Secretary











--------------------------------------------------------------------------------







STAR NETWORKS, INC.,
as an Originator




By: /s/ Gretchen A. Herron
Name: Gretchen A. Herron
Title: Vice President & Assistant Secretary








STAR PROCESSING, INC.,
as an Originator




By: /s/ Gretchen A. Herron
Name: Gretchen A. Herron
Title: Vice President & Assistant Secretary








INSTANT CASH SERVICES, LLC,
as an Originator




By: /s/ Gretchen A. Herron
Name: Gretchen A. Herron
Title: Vice President & Assistant Secretary








TASQ TECHNOLOGY, INC.,
as an Originator




By: /s/ Gretchen A. Herron
Name: Gretchen A. Herron
Title: Vice President & Assistant Secretary








FIRST DATA GOVERNMENT SOLUTIONS, INC., as an Originator




By: /s/ Gretchen A. Herron
Name: Gretchen A. Herron
Title: Vice President & Assistant Secretary





















--------------------------------------------------------------------------------





FIRST DATA GOVERNMENT SOLUTIONS, LP,
as an Originator




By: /s/ Gretchen A. Herron
Name: Gretchen A. Herron
Title: Vice President & Assistant Secretary







--------------------------------------------------------------------------------





ACKNOWLEDGED AND AGREED TO BY:




PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent




By: /s/ Michael Brown
Name: Michael Brown
Title: Senior Vice President








PNC BANK, NATIONAL ASSOCIATION,
as Group Agent for the PNC Group




By: /s/ Michael Brown
Name: Michael Brown
Title: Senior Vice President






        





--------------------------------------------------------------------------------





Schedule I


LIST AND LOCATION OF EACH ORIGINATOR




Originator
Location
First Data Resources, LLC
Delaware
REMITCO LLC
Delaware
TeleCheck Services, Inc.
Delaware
Star Networks, Inc.
Delaware
Star Processing, Inc.
Delaware
Instant Cash Services, LLC
Delaware
First Data Hardware Services Inc.
California
First Data Government Solutions, Inc.
Delaware
First Data Government Solutions, LP
Delaware



        





--------------------------------------------------------------------------------





Schedule II


LOCATION OF BOOKS AND RECORDS OF ORIGINATORS


Originator
Location of Books and Records
First Data Resources, LLC
6902 Pine Street, Omaha, NE 68106
REMITCO LLC
6902 Pine Street, Omaha, NE 68106
TeleCheck Services, Inc.
1307 Walt Whitman Road, Melville, NY 11747
Star Networks, Inc.
6902 Pine Street, Omaha, NE 68106
Star Processing, Inc.
6902 Pine Street, Omaha, NE 68106
Instant Cash Services, LLC
6902 Pine Street, Omaha, NE 68106
First Data Hardware Services Inc.
3975 NW 120th Avenue, Corral Springs, FL 33065
First Data Government Solutions, Inc.
1307 Walt Whitman Road, Melville, NY 11747
First Data Government Solutions, LP
1307 Walt Whitman Road, Melville, NY 11747








--------------------------------------------------------------------------------





Schedule III


TRADE NAMES


Corporate Names:
First Data Resources, LLC
REMITCO LLC
TeleCheck Services, Inc.
Star Networks, Inc.
Star Processing, Inc.
Instant Cash Services, LLC
TASQ Technology, Inc.
First Data Hardware Services Inc.
First Data Government Solutions, Inc.
First Data Government Solutions, LP



DBAs:


First Data Government Solutions, Inc.
Jurisdiction
DBA Name
Start Date
Florida
GovConnect, Inc.
9/29/2004



First Data Government Solutions, LP
Jurisdiction
DBA Name
Start Date
Colorado
Telepath
8/21/2003
Connecticut
FDGS Limited Partnership
3/7/2007
Kentucky
FDGS, LP
1/28/2008
Maryland
First Data Government Solutions, Limited Partnership
8/9/2004
Michigan
First Data Government Solutions, Limited Partnership
8/13/2004
New Jersey
FD Government Solutions LP
3/28/2006
Virginia
First Data Government Solutions of Virginia, LP
11/24/2004



REMITCO LLC
Jurisdiction
DBA Name
Start Date
California
First Data Remitco
6/1/2008



Star Networks, Inc.
Jurisdiction
DBA Name
Start Date
California
Star EFT, Inc.
9/20/2004
Florida
Star Networks Systems, Inc.
10/2/1998



TeleCheck Services, Inc.
Jurisdiction
DBA Name
Start Date
Vermont
Check Payment Services
4/12/2000








